DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In view of the IDS submitted on 4/26/2021, Siegfried (US 4928758 A) remains the best available reference. As discussed in the action dated 4/20/2021, independent claims 16, 24, 26, and 33 each require “a first conically-shaped portion” and “a second conically shaped portion” which is not taught by Siegfried. CN 105089607 A teaches a single conically shaped nozzle 3 in Fig 1 and CN 102839948 A teaches a single conical body 8 for a drainage device in Fig 1. It would not have been obvious to have modified Siegfried in view of the new references to arrive at the claimed invention for at least the following reasons: 1) each of the new references in the IDS teach only a single conically shaped element, while the claim requires at least two conically shaped portions and 2) the new references present non-analogous structure to the expandable sleeve 18 of Siegfried as the conical structures are not expandable and are not positioned in an annulus between a downhole tool and a wellbore wall. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676